Opinion
Per Curiam,
Appellant, while represented by counsel, on June 25, 1956, pleaded guilty to murder generally. He was adjudged guilty of murder in the first degree and sentenced to life imprisonment. No direct appeal from the judgment of sentence was taken.
In April of 1969, appellant filed a petition under the Post Conviction Hearing Act, which alleged that his guilty plea was not knowingly and voluntarily en*612tered, that the plea was based on a coerced confession, and that he was denied his right to appeal.
A full evidentiary hearing was held by the post-conviction court and the post-conviction judge found as fact that none of appellant’s allegations was true. The record of the Post Conviction Hearing Act proceedings provides ample support for the factual conclusions of the court below.
Order affirmed.
Mr. Justice Cohen took no part in the decision of this case.